DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 12/6/19.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims discuss a device that falls under a machine in Step 1. 
In Step 2A, Prong One, the device falls under an abstract idea as a mental process with nothing more than a generic computer. 
Simply generating, analyzing, receiving, outputting, and selecting data can be performed within a human mind even with the use of a generic computer does not recite any additional elements to integrate the judicial exception into a practical application in Step 2A, Prong Two. See MPEP § 2106.04(a)(2).
In Step 2B the claim does not recite additional claim elements that can amount to significantly more to overcome the Judicial Exception. 
Therefore, the claim is not eligible subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Schoeggl et al. (US 2019/0111933).

Regarding claims 1, 11, and 19, Schoeggl discloses a rule based driver assistance program including a computing system comprising: at least one processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system is configured to (¶56 – running a computer program which contains : 
generate a set of candidate trajectories for a vehicle, wherein each candidate trajectory of the set of candidate trajectories comprises a series of planned states for the vehicle (¶84 - different trajectories 10a, 10b, 10c corresponding to the recited set of candidate trajectories comprising a series of planned states); 
score the candidate trajectories in the generated set of candidate trajectories using one or more reference models that are each configured to (¶84-90 – analyzing trajectories using driving style attributes corresponding to the recited one or more reference models) 
(i) receive input values for a respective set of feature variables that are correlated to a respective scoring parameter (¶84-90 – differing attributes corresponding to the recited scoring parameters) and 
(ii) output a value for the respective scoring parameter that is reflective of human-driving behavior (¶84-90 – weighing differing attributes according to different driving styles of passengers corresponding to the recited outputting parameter reflective of human driving behavior); 
based at least in part on the scoring, select a candidate trajectory from the generated set of candidate trajectories to serve as a planned trajectory for vehicle; and use the selected candidate trajectory as the planned trajectory for the vehicle (¶84-90 - selecting 107a the ideal trajectory or calculating 107b the ideal trajectory respectively based on boundary conditions characterizing driving style attributes).

 scoring a respective candidate trajectory in the generated set of candidate trajectories comprises (¶84-90 – analyzing trajectories using driving style attributes corresponding to the recited one or more reference models): 
determining expected values for one or more scoring parameters at a plurality of time points along the respective candidate trajectory (¶83-90 – utilizing real time information and planning for future driving scenarios corresponding to the recited determining expected values for the parameters at a plurality of time points); 
determining idealized values for the one or more scoring parameters at the plurality of time points along the respective candidate trajectory, wherein the one or more reference models are used for the determining of the idealized values for the one or more scoring parameters (¶84-90 – weighted attributes corresponding to the recited idealized values for scoring parameters at the plurality of time points based on the characterized driving style corresponding to the recited one or more reference values); 
evaluating an extent to which the expected values for the one or more scoring parameters differ from the idealized values for one or more scoring parameters (¶84-90 – boundary conditions characterizing driving style attributes take into consideration deviations from predetermined target corridors relative to the driving style attributes corresponding to the recited ideal vs expected differences); and 
based on the evaluation of the extent to which the expected values for the one or more scoring parameters differ from the idealized values for the one or more scoring parameters, assigning a respective score to the respective candidate trajectory (¶84-90 - .

Regarding claims 3 and 13, Schoeggl further discloses evaluating the extent to which the expected values for the one or more scoring parameters differ from the idealized values for the one or more scoring parameters comprises using one or more cost functions to determine a cost value associated with a difference between the expected values for the one or more scoring parameters and the idealized values for the one or more scoring parameters (¶84-90 – boundary conditions characterizing driving style attributes take into consideration deviations from predetermined target corridors relative to the driving style attributes corresponding to the recited ideal vs expected differences and selecting 107a the ideal trajectory or calculating 107b the ideal trajectory respectively based on boundary conditions characterizing driving style attributes and a weighted cost function thereof).

Regarding claims 4 and 14, Schoeggl further discloses the one or more scoring parameters are selected based on a scenario type that is being experienced by the vehicle (¶84-90 - select between different trajectories 10a, 10b, 10c to contend with a future driving scenario resulting from the driving scenario including both current and future driving scenarios).

 Schoeggl further discloses before scoring each candidate trajectory in the generated set of candidate trajectories using the one or more reference models, (i) determining a scenario type that is being experienced by the vehicle and (ii) using the determined scenario type as a basis for selecting the one or more reference models that are used for the scoring (¶84-90 – analyzing trajectories using driving style attributes corresponding to the recited one or more reference models where the analysis is performed utilizing the driving scenario therefor the driving scenario type is determined before the scoring is done).

Regarding claim 6, Schoeggl further discloses each respective reference model of the one or more reference models was built from data indicative of observed behavior of vehicles being driven by humans (¶91-92 - boundary condition learning as relates to the driving style attributes by training while the driver manually controls at least the longitudinal and lateral control of the vehicle corresponding to the recited observed behavioral data of the vehicle being driven by humans).

Regarding claims 7 and 15, Schoeggl further discloses each respective reference model of the one or more reference models was previously built by (i) collecting the data indicative of the observed behavior of the vehicles being driven by humans, (ii) extracting model data for building the respective reference model from the collected data, wherein the extracted model data includes (a) values for the respective scoring parameter that were captured for the vehicles being driven by humans at various past times and (b) corresponding values for the respective set of feature variables that were also captured for the vehicles being driven by humans at the past times, and (iii) building the respective reference model from the extracted model data (¶84-92 – boundary condition learning as relates to the driving style attributes by training while the driver manually controls at least the longitudinal and lateral control of the vehicle corresponding to the recited (i), in the training phase of the driver assistance system 1, values of at least one adjustment parameter for guiding the vehicle are recorded 101 and stored corresponding to the recited (ii)(a) and correlations ensue from respective value parameters at the same time or in a same time period which reflect driver reactions in different driving scenarios corresponding to the recited (ii)(b) and boundary conditions characterizing driving style attributes are determined 103 based on this information corresponding to the recited (iii)).

Regarding claims 8 and 16, Schoeggl further discloses building the respective reference model from the extracted model data comprises embodying the extracted model data into a lookup table having dimensions defined by the respective set of feature variables and cells that are encoded with idealized values for the respective scoring parameter (¶32 and ¶91-92 - boundary condition learning as relates to the driving style attributes by training while the driver manually controls at least the longitudinal and lateral control of the vehicle corresponding to the recited observed behavioral data of the vehicle being driven by humans where control data thereby comprises at least one allocation rule, such as a function or a table indicating the at least one boundary condition).

 Schoeggl further discloses building the respective reference model from the extracted model data comprises using one or more machine learning techniques to train a machine-learning model based on the extracted model data (¶91-92 –training the driver assistance system to learn driving styles corresponding to the recited training a machine learning model to build the boundary conditions characterizing driving style attributes corresponding to the recited one or more reference models).

Regarding claims 10 and 18, Schoeggl further discloses the one or more reference models comprise at least one blended model that is configured to select between an output of a first sub-model that is reflective of human-driving behavior and an output of a second sub-model that is not reflective of human-driving behavior (¶87 – weighing the attributes based on the different driving styles corresponding to the recited blending outputs that are human-like and non-human-like driving behaviors).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Potnis et al. (US 2018/0113461) discloses a system of associating a learning different driving characteristics based on driving styles and behaviors of the occupants (¶42).



Pettersson (US 2013/0046457) discloses identifying driving behavior as human or non-human like based on environmental conditions (¶108).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665